Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 1 of 18 PageID #: 1042




                      EXHIBIT 1
   Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 2 of 18 PageID #: 1043
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            DistrictDistrict
                                                       __________    of Delaware
                                                                             of __________

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
   Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 3 of 18 PageID #: 1044
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                             for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
   Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 4 of 18 PageID #: 1045
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 5 of 18 PageID #: 1046



                                            ATTACHMENT A

                                  DEFINITIONS AND INSTRUCTIONS

   Definitions:

            1.        “IPValue Management,” “IPValue Management Group,” “IPValue,” “you,” and

   “your” shall refer to IPValue Management Inc., any predecessor or successor of IPValue

   Management Inc., and any past or present parent, division, subsidiary, affiliate, joint venture,

   associated organization, director, officer, agent, employee, consultant, staff member, associate,

   partner, or other representative of IPValue Management Inc.

            2.        “Monterey” shall refer to Monterey Research, LLC, any predecessor or successor

   of Monterey Research, LLC, and any past or present parent, division, subsidiary, affiliate, joint

   venture, associated organization, director, officer, agent, employee, consultant, staff member,

   associate, partner, or other representative of Monterey Research, LLC.

            3.        “Cypress Semiconductor,” “Cypress,” shall refer to Cypress Semiconductor

   Corporation, any predecessor or successor of Cypress Semiconductor Corporation, and any past

   or present parent (including, but not limited to, Infineon Technologies AG), division, subsidiary,

   affiliate, joint venture, associated organization, director, officer, agent, employee, consultant,

   staff member, associate, partner, or other representative of Cypress Semiconductor Corporation.

            4.        “Spansion Inc.” and “Spansion” shall refer to Spansion Inc., any predecessor or

   successor of Spansion Inc., and any past or present parent, division, subsidiary, affiliate, joint

   venture, associated organization, director, officer, agent, employee, consultant, staff member,

   associate, partner, or other representative of Spansion Inc.

            5.        “Infineon” shall refer to Infineon Technologies AG, any predecessor or successor

   of Infineon Technologies AG, and any past or present parent, division, subsidiary, affiliate, joint



                                                    -1-
   RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 6 of 18 PageID #: 1047



   venture, associated organization, director, officer, agent, employee, consultant, staff member,

   associate, partner, or other representative of Infineon Technologies AG.

            6.        “Defendants” means Qualcomm Incorporated, Qualcomm Technologies, Inc. and

   Qualcomm CDMA Technologies Asia Pacific Pte Ltd. (collectively, “Qualcomm”); Nanya

   Technology Corporation, Nanya Technology Corporation, U.S.A., and Nanya Technology

   Corporation Delaware (collectively, “Nanya”); Advanced Micro Devices, Inc. (“AMD”);

   Marvell Technology Group Ltd., Marvell International Ltd., Marvell Semiconductor, Inc., and

   Marvell Asia Pte Ltd. (collectively, “Marvell”); and STMicroelectronics, Inc. (“ST, Inc.”).

            7.        The term “the ’031 Patent” shall mean and refer to U.S. Patent No. 6,363,031 and

   any application therefor.

            8.        The term “the ’516 Patent” shall mean and refer to U.S. Patent No. 6,680,516 and

   any application therefor.

            9.        The term “the ’526 Patent” shall mean and refer to U.S. Patent No. 6,825,526 and

   any application therefor.

            10.       The term “the ’993 Patent” shall mean and refer to U.S. Patent No. 6,902,993 and

   any application therefor.

            11.       The term “the ’429 Patent” shall mean and refer to U.S. Patent No. 7,158,429 and

   any application therefor.

            12.       The term “the ’573 Patent” shall mean and refer to U.S. Patent No. 6,642,573 and

   any application therefor.

            13.       The term “the ’407 Patent” shall mean and refer to U.S. Patent No. 6,765,407 and

   any application therefor.

            14.       The term “the ’727 Patent” shall mean and refer to U.S. Patent No. 7,572,727 and

   any application therefor.

                                                     -2-
   RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 7 of 18 PageID #: 1048



            15.       The term “the ’797 Patent” shall mean and refer to U.S. Patent No. 7,977,797 and

   any application therefor.

            16.       The term “the ’226 Patent” shall mean and refer to U.S. Patent No. 6,629,226 and

   any application therefor.

            17.       The term “the ’807 Patent” shall mean and refer to U.S. Patent No. 6,961,807 and

   any application therefor.

            18.       The term “the ’455 Patent” shall mean and refer to U.S. Patent No. 8,373,455 and

   any application therefor.

            19.       The term “the ’281 Patent” shall mean and refer to U.S. Patent No. 7,092,281 and

   any application therefor.

            20.       The term “the ’625 Patent” shall mean and refer to U.S. Patent No. 6,459,625 and

   any application therefor.

            21.       The term “the ’805 Patent” shall mean and refer to U.S. Patent No. 6,534,805 and

   any application therefor.

            22.       The term “the ’134 Patent” shall mean and refer to U.S. Patent No. 6,651,134 and

   any application therefor.

            23.       The term “the ’951 Patent” shall mean and refer to U.S. Patent No. 7,495,951 and

   any application therefor.

            24.       The terms “Asserted Patents” or “Patents-in-Suit” shall mean and refer to the

   ’031, ’516, ’526, ’993, ’429, ’573, ’407, ’727, ’797, ’226, ’807, ’455, ’281, ’625, ’805, ’134, and

   ’951 Patents.

            25.       “Date” shall mean the exact date, if known, or the closest approximation to the

   exact date specified, including without limitation, the year, month, week in a month, or part of a

   month.

                                                     -3-
   RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 8 of 18 PageID #: 1049



            26.       “Document” shall be construed under the broadest possible construction under the

   Federal Rules of Civil Procedure and shall include without limitation any written, recorded,

   graphic, or other matter, whether sent or received or made or used internally, however produced

   or reproduced and whatever the medium on which it was produced or reproduced (whether on

   paper, cards, charts, files, or printouts; tapes, discs, belts, video tapes, audiotapes, tap recordings,

   cassettes, or other types of voice recording or transcription; computer tapes, databases, e-mails;

   pictures, photographs, slides, films, microfilms, motion pictures; or any other medium), and any

   other tangible item or thing of readable, recorded, or visual material of whatever nature including

   without limitation originals, drafts, and all non-identical copies of each document (which, by

   reason of any variation, such as the presence or absence of handwritten notes or underlining,

   represents a distinct version). By way of example, the term “document(s)” as used herein shall

   include, without limitation: correspondence; blueprints; memoranda; notes; diaries; letters;

   telegraphs; telegrams; telexes; e-mails; minutes; agendas; contracts; reports; studies; checks;

   statements; receipts; returns; summaries; pamphlets; circulars; press releases; advertisements;

   books; inter-office and intra-office communications; handwritten or typewritten notes; notations

   or summaries of telephone conversations, meetings, or conferences; bulletins; computer

   printouts; databases; teletypes; telefax; invoices; worksheets; photographs; tape recordings; and

   all other tangible items of readable, recorded or visual material of any kind.

            27.       “Relate to,” “related to,” “relating to,” and “regarding” shall mean in whole or in

   part constituting, containing, embodying, reflecting, describing, analyzing, identifying,

   mentioning, stating, referring directly or indirectly to, dealing with, or in any way pertaining to.

            28.       “Related Patent(s)” means all patents and patent applications relating to the

   Patents-in-Suit, including any patents or patent applications (including all published and

   unpublished pending and abandoned applications) from or through which the Patents-in-Suit

                                                      -4-
   RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 9 of 18 PageID #: 1050



   claim priority, any patents or patent applications (including all published and unpublished

   pending and abandoned applications) that claim priority from or through the Patents-in-Suit, any

   patents or patent applications (including all published and unpublished pending and abandoned

   applications) that claim priority to a patent or patent application to which the Patents-in-Suit also

   claims priority, and any foreign counterpart patents or patent applications (including all

   published and unpublished pending and abandoned applications) of any of the foregoing.

             29.      “Actions” means the following cases in the United States District Court for the

   District of Delaware: (1) Monterey Research, LLC v. Advanced Micro Devices, Inc., C.A. No.

   19-2149; (2) Monterey Research, LLC v. Qualcomm Inc., et al., C.A. No. 19-2083; (3) Monterey

   Research, LLC v. Nanya Technology Corp., et al., C.A. No. 19-2090; (4) Monterey Research,

   LLC v. STMicroelectronic, Inc., et al., C.A. No. 20-0089; and (5) Monterey Research, LLC v.

   Marvell Technology Group, Ltd., et al., C.A. No. 20-0158.

             30.      As used herein, the singular form of a term shall be interpreted to include the

   plural and vice versa.

             31.      As used herein, the masculine form of a term shall be interpreted to include the

   feminine and vice versa.

             32.      Except where the context does not permit, the term “including” shall be without

   limitation.

             33.      Except where the context does not permit, the terms “and” and “or” shall be both

   conjunctive and disjunctive.

             34.      Except where the context does not permit, the terms “each,” “any,” and “all” shall

   mean and include the others.

             35.      The use of a verb in any tense shall be construed as the use of the verb in all other

   tenses.

                                                       -5-
   RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 10 of 18 PageID #:
                                   1051


 Instructions:

          1.        If you withhold any document, or communication, or portion thereof, in response

 to any of the requests set forth below on grounds of privilege or any other claim of immunity

 from discovery, then for each document, communication, or portion thereof so withheld, provide

 a statement of the following: (a) the type of document (e.g., letter, memorandum, contract, etc.);

 (b) its title; (c) its date; (d) its subject matter; (e) the name, address, and employer at the time of

 preparation of the individual(s) who authored, drafted, or prepared it; (f) the name, address, and

 employer at the time of dissemination of the individual(s) to whom it was directed, circulated, or

 copied, or who had access thereto; and (g) the grounds on which the document is being withheld

 (e.g., “attorney-client privilege,” “work product doctrine,” etc.).

                                      DOCUMENT REQUESTS

          Pursuant to Rule 45 of the Federal Rules of Civil Procedure, counsel for Defendants

 request that IPValue produce the following categories of documents and things for inspection

 and copying at the offices of O’Melveny & Myers LLP, 400 South Hope Street, 18th Floor, Los

 Angeles, CA 90071 on or before February 1, 2021, or at such other date and place as mutually

 agreed upon.

 REQUEST FOR PRODUCTION NO. 1:

          The confidential exhibit(s) filed as part of the ITC complaints in Static Random Access

 Memories and Products Containing Same, ITC Inv. No. 337-TA-792 (filed June 10, 2011) or

 Flash Memory Chips and Products Containing Same, ITC Inv. No. 337-TA-735 (filed Aug. 6,

 2010) or Flash Memory Chips and Products Containing Same, ITC Inv. No. 337-TA-893 (filed

 Aug. 1, 2013) that identify licensees under the ’805, ’134, or ’625 Patents or any portfolio that

 includes the ’805, ’134, or ’625 Patents.



                                                  -6-
 RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 11 of 18 PageID #:
                                   1052




 REQUEST FOR PRODUCTION NO. 2:

          Settlement agreements arising from or relating to Static Random Access Memories and

 Products Containing Same, ITC Inv. No. 337-TA-792 (filed June 10, 2011) or Cypress

 Semiconductor Corporation v. GSI Technology, Inc., Case No. 3-13-cv-02013 (N.D. Cal.) or

 Cypress Semiconductor Corporation v. GSI Technology, Inc., Case No. 3:13-cv-03757 (N.D.

 Cal.) or Flash Memory Chips and Products Containing Same, ITC Inv. No. 337-TA-735 (filed

 Aug. 6, 2010) or Flash Memory Chips and Products Containing Same, ITC Inv. No. 337-TA-

 893 (filed Aug. 1, 2013) or Spansion LLC v. Macronix International Co., Ltd. et al., Case No. 3-

 13-cv-03566 (N.D. Cal.) or Spansion LLC v. Samsung Electronics Co. Ltd. et al., Case No. 5-10-

 cv-03446 (N.D. Cal.) or Macronix International Co., Ltd. v. Spansion LLC, IPR2014-00104

 (PTAB) that relate to any of the Asserted Patents or Related Patents, or any portfolio that

 includes any of the Asserted Patents or Related Patents, including, but not limited to, any

 agreements with Ericsson Inc., Nokia Siemens Networks US, LLC, Nokia Siemens Networks

 BV, Nokia America Corporation f/k/a Alcatel-Lucent USA Inc., GSI Technology, Inc., Samsung

 Electronics Co. Ltd., Apple, Inc., Nokia Corp., PNY Technologies, Inc., Research in Motion

 Ltd., Transcend Information, Inc., Macronix International Co. Ltd., Acer, Inc., ASUSTek

 Computer Inc., Belkin International, Inc., D-Link Corporation, Netgear Inc., Nintendo Co., Ltd.,

 or any other Defendant or Respondent or any entity affiliated with any Defendant or Respondent

 in those cases.

 REQUEST FOR PRODUCTION NO. 3:

          Confidential filings from Static Random Access Memories and Products Containing

 Same, ITC Inv. No. 337-TA-792 (filed June 10, 2011) or Flash Memory Chips and Products

 Containing Same, ITC Inv. No. 337-TA-735 (filed Aug. 6, 2010) or Flash Memory Chips and

                                               -7-
 RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 12 of 18 PageID #:
                                   1053


 Products Containing Same, ITC Inv. No. 337-TA-893 (filed Aug. 1, 2013) that relate to

 satisfaction of the economic prong of the domestic industry requirement, including all

 confidential orders, determinations, motions, responses, declarations, exhibits, and other

 supporting documents related to Spansion’s motion for summary determination filed April 20,

 2011 in ITC Inv. No. 337-TA-735 and Cypress’s motion for summary determination filed

 January 19, 2012 in ITC Inv. No. 337-TA-792.

 REQUEST FOR PRODUCTION NO. 4:

          All agreements relating to the Asserted Patents or Related Patents, or any portfolio that

 includes any of the Asserted Patents or Related Patents, including, but not limited to, settlement

 agreements, license agreements, covenants not to sue, agreements of non-assertion, releases, and

 assignments.

 REQUEST FOR PRODUCTION NO. 5:

          All agreements relating to the Actions, including, but not limited to, any agreements

 between Cypress and IPValue, or any other party or parties with an interest in the outcome of

 any of these Actions.

 REQUEST FOR PRODUCTION NO. 6:

          All agreements between IPValue and any predecessor in interest to the Asserted Patents,

 (including but not limited to Spansion, Cypress, and Infineon) that relate to any of the Asserted

 Patents.

 REQUEST FOR PRODUCTION NO. 7:

          All agreements relating to IPValue’s acquisition or divestiture of any of the Asserted

 Patents or Related Patents, or any portfolio that includes any of the Asserted Patents or Related

 Patents.



                                                 -8-
 RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 13 of 18 PageID #:
                                   1054




 REQUEST FOR PRODUCTION NO. 8:

          Documents sufficient to identify any Ownership Interest in any of the Asserted Patents,

 Related Patents, or any portfolio that includes any of the Asserted Patents or Related Patents that

 is or has been held by any person or entity, including any financial institution, litigation finance

 company, predecessor in interest (including, but not limited to Spansion, Cypress , and Infineon),

 inventor, or any company related to IPValue.

 REQUEST FOR PRODUCTION NO. 9:

          Documents sufficient to identify any interest or right that any person or entity has or may

 have in the outcome of the Actions or any proceeds resulting from litigation, licensing, or

 commercialization involving any of the Asserted Patents or Related Patents, or any portfolio that

 includes any of the Asserted Patents or Related Patents.

 REQUEST FOR PRODUCTION NO. 10:

          All communications between IPValue and any other party, including, but not limited to,

 Spansion, Cypress, and Infineon, relating to the Actions.

 REQUEST FOR PRODUCTION NO. 11:

          All documents and communications relating to Monterey’s acquisition or divestiture of

 any of the Asserted Patents, Related Patents, or patent portfolio that includes any of the Asserted

 Patents or Related Patents, including, but not limited to, the negotiations relating to such

 acquisition, any compensation or consideration provided to or received from any party

 (including, but not limited to, Spansion, Cypress, and Infineon) and the cost or potential cost to

 IPValue relating to the acquisition or the profits or potential profits to IPValue relating to the

 divestiture.



                                                  -9-
 RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 14 of 18 PageID #:
                                   1055


 REQUEST FOR PRODUCTION NO. 12:

          All prior art and invalidity contentions relating to the ’805,’134, and ’625 Patents from

 Static Random Access Memories and Products Containing Same, ITC Inv. No. 337-TA-792

 (filed June 10, 2011) and Cypress Semiconductor Corporation v. GSI Technology, Inc., Case No.

 3-13-cv-02013 (N.D. Cal.) and Cypress Semiconductor Corporation v. GSI Technology, Inc.,

 Case No. 3:13-cv-03757 (N.D. Cal.) and Flash Memory Chips and Products Containing Same,

 ITC Inv. No. 337-TA-735 (filed Aug. 6, 2010) and Flash Memory Chips and Products

 Containing Same, ITC Inv. No. 337-TA-893 (filed Aug. 1, 2013) and Spansion LLC v. Macronix

 International Co., Ltd. et al., Case No. 3-13-cv-03566 (N.D. Cal.) and Spansion LLC v. Samsung

 Electronics Co. Ltd. et al., Case No. 5-10-cv-03446 (N.D. Cal.), including any deposition

 transcripts, declarations, or documents relating to such prior art.

 REQUEST FOR PRODUCTION NO. 13:

          All documents or things that any person or entity has identified or alleged as prior art or

 potential prior art to any of the Asserted Patents or Related Patents.

 REQUEST FOR PRODUCTION NO. 14:

          All documents and communications relating to the prosecution, reexamination, reissue,

 inter partes review, or other proceeding before any patent office, including, but not limited to,

 the United States Patent and Trademark Office, relating to the Asserted Patents or Related

 Patents.

 REQUEST FOR PRODUCTION NO. 15:

          All documents and communications relating to any allegation or assertion of

 infringement, non-infringement, validity, invalidity, enforceability, or unenforceability by

 anyone concerning any of the Asserted Patents or Related Patents.



                                                  -10-
 RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 15 of 18 PageID #:
                                   1056


 REQUEST FOR PRODUCTION NO. 16:

          Deposition transcripts (with exhibits), trial testimony, and declarations of any named

 inventors of the Asserted Patents or Related Patents regarding any of those patents, including,

 but not limited to, in connection with Static Random Access Memories and Products Containing

 Same, ITC Inv. No. 337-TA-792 (filed June 10, 2011) and Cypress Semiconductor Corporation

 v. GSI Technology, Inc., Case No. 3-13-cv-02013 (N.D. Cal.) and Cypress Semiconductor

 Corporation v. GSI Technology, Inc., Case No. 3:13-cv-03757 (N.D. Cal.) and Flash Memory

 Chips and Products Containing Same, ITC Inv. No. 337-TA-735 (filed Aug. 6, 2010) and Flash

 Memory Chips and Products Containing Same, ITC Inv. No. 337-TA-893 (filed Aug. 1, 2013)

 and Spansion LLC v. Macronix International Co., Ltd. et al., Case No. 3-13-cv-03566 (N.D.

 Cal.) and Spansion LLC v. Samsung Electronics Co. Ltd. et al., Case No. 5-10-cv-03446 (N.D.

 Cal.).

 REQUEST FOR PRODUCTION NO. 17:

          All documents and communications relating to the named inventors of the Asserted

 Patents or Related Patents relating to the any of the Asserted Patents or Related Patents, or the

 alleged inventions of any of the Asserted Patents or Related Patents.

 REQUEST FOR PRODUCTION NO. 18:

          All documents and communications relating to the value or any valuation of any of the

 Asserted Patents, Related Patents, any portfolio that includes any of the Asserted Patents or

 Related Patents, or the alleged inventions of any of the Asserted Patents or Related Patents.

 REQUEST FOR PRODUCTION NO. 19:

          Documents sufficient to show any and all offers, proposals, or agreements to license, buy,

 sell, assign, or transfer any right or interest in any of the Asserted Patents or Related Patents, any

 portfolio that includes any of the Asserted Patents or Related Patents, any of the alleged

                                                  -11-
 RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 16 of 18 PageID #:
                                   1057


 inventions of any of the Asserted Patents or Related Patents, or any business entities that possess

 any right or interest in any of the Asserted Patents, Related Patents, or any portfolio that includes

 any of the Asserted Patents or Related Patents.

 REQUEST FOR PRODUCTION NO. 20:

          Documents sufficient to show any effort by IPValue or any other entity to mark, require

 marking, or determine whether any other party has marked any products with any of the patent

 numbers or other marks for any of the Asserted Patents.

 REQUEST FOR PRODUCTION NO. 21:

          All documents and communications that refer or relate to the conception, reduction to

 practice, research, development, design, or commercialization of the alleged inventions claimed

 in the Asserted Patents or Related Patents, or any related diligence, including any document

 referring to or purporting to support a conception date for any claimed invention before the filing

 date of any Asserted Patent or Related Patent.

 REQUEST FOR PRODUCTION NO. 22:

          All documents and communications that were created or exchanged as part of the

 discussions, negotiations, execution, or implementation of the acquisition or divestiture by

 IPValue of the Asserted Patents, Related Patents, or any portfolio that includes any of the

 Asserted Patents or Related Patents.

 REQUEST FOR PRODUCTION NO. 23:

          Documents sufficient to show your past and present organizational structure, including

 identification of your parents, divisions, subsidiaries, affiliates, joint ventures, associated

 organizations, and the names of Your officers, managers, directors, and their positions and

 responsibilities.



                                                   -12-
 RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 17 of 18 PageID #:
                                   1058


 REQUEST FOR PRODUCTION NO. 24:

          Documents sufficient to show Your business or revenue generation plans relating to the

 Asserted Patents, Related Patents, or any portfolio that includes any of the Asserted Patents or

 Related Patents.

 REQUEST FOR PRODUCTION NO. 25:

          Documents sufficient to show Your revenues, profits, and expenses, including, for

 example, Your annual reports, annual financial statements, quarterly reports, quarterly financial

 statements, income statements, balance sheets, financial filings, statements of operations, cash

 flow statements, and other earnings or financial statements, whether audited or unaudited and

 whether for external or internal purposes.

 REQUEST FOR PRODUCTION NO. 26:

          All Documents, Communications, and things that refer to or relate to Defendants or any

 individual Defendant.

 REQUEST FOR PRODUCTION NO. 27:

          Documents sufficient to show Your alleged ownership of the Asserted Patents, including

 but not limited to, all invention assignment agreements, patent assignment agreements, or other

 agreements between You and any current or former owner of the Asserted Patents, and all

 assignments, notices, and records relating to such assignments.

 REQUEST FOR PRODUCTION NO. 28:

          All Documents, Communications, and things related to the value, cost, or potential cost

 to acquire (1) any right to the Asserted Patents, Related Patents, or any portfolio that includes

 any of the Asserted Patents or Related Patents; (2) any interest in an entity that owns or owned

 any right to the Asserted Patents, Related Patents, or any portfolio that includes any of the

 Asserted Patents or Related Patents; or (3) any right to the proceeds of the Actions.

                                                 -13-
 RLF1 24508991v.1
Case 1:20-cv-00158-NIQA-LAS Document 56-1 Filed 12/23/20 Page 18 of 18 PageID #:
                                   1059


 REQUEST FOR PRODUCTION NO. 29:

          All Documents, Communications, and things that constitute, refer to, or Relate to any

 analysis or calculation of any damages for Defendants or any individual Defendant’s alleged

 infringement of the Asserted Patents.

 REQUEST FOR PRODUCTION NO. 30:

          All Documents, Communications, and things that refer or relate to any reasonable royalty

 related to any of the Asserted Patents.

 REQUEST FOR PRODUCTION NO. 31:

          All Documents, Communications, and things that refer or relate to any established royalty

 rate, or any royalty or royalty rate calculated, proposed, considered, charged, or collected in

 connection with any of the Asserted Patents, Related Patents, or any portfolio that includes any

 of the Asserted Patents or Related Patents.




                                                 -14-
 RLF1 24508991v.1
